Citation Nr: 1530759	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO denied the Veteran's claim for a TDIU.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In June 2015, the Veteran testified during Board a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.  

The Board notes that since the issuance of most recent supplemental statement of the case (SSOC), new medical evidence has been associated with the claims file.  However, during the June 2015 hearing, the Veteran waived initial RO consideration of the new evidence.  See 38 C.F.R. § 20.1304 (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim is warranted.

The Veteran contends that his various service-connected disabilities, including diabetes mellitus, posttraumatic stress disorder (PTSD), diabetic peripheral neuropathy of the bilateral lower extremities, hypertension, and diabetic nephropathy, as well as other currently nonservice connected disabilities, including diabetic retinopathy and diabetic peripheral neuropathy of the bilateral upper extremities, have rendered him unemployable.  See Hearing Transcript, June 2015.

The Board notes that the Veteran has a number of pending claims before the AOJ, to include claims for service connection for diabetic retinopathy and diabetic peripheral neuropathy of the bilateral upper extremities, as well a claim for increased rating for diabetic peripheral neuropathy of the bilateral lower extremities.  To date, a rating decision has not yet been rendered as to any of those claims.

Because any decision with respect to the claims still pending before the RO may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with those claims still pending before the AOJ, and the claims should be considered together (here, successively).  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the Veteran's claim for a TDIU should be considered following the adjudication of the above-noted claims still pending at the AOJ, .  and diabetic peripheral neuropathy of the bilateral upper extremities, as well as entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral lower extremities, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Appellate disposition of the TDIU claim is appropriate only after the RO has adjudicated the pending claims for an increased rating and service connection identified above; hence, a remand is warranted.

Furthermore, although the record includes the reports of multiple VA examinations for the Veteran's individual service-connected disabilities, as well as his non-service connected disabilities, the Board finds that further examination and a medical opinion is necessary to clearly address the functional effects of the individual and combined effects of his service-connected disabilities, and their impact on his activities of daily living, to include employment, to resolve the claim for a TDIU.

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 Fed.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's individual, and combined, service-connected disabilities would be helpful in resolving his claim for a TDIU.

Accordingly, the AOJ should arrange for the Veteran to undergo a VA general medical examination, by a VA physician (or a physician contracted by VA). 
The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.

Prior to arranging to obtain further medical opinions on these claims, to ensure that all due process requirements are met and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

Notably, the record reflects that the Veteran receives VA treatment through the South Texas Veterans Health Care System, and VA treatment records dated through March 2014 have been associated with the claims file.  On remand, the AOJ should obtain records of VA treatment since that date.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the South Texas Veterans Health Care System all records of pertinent treatment of the Veteran, dated since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include with respect to any pertinent, private) (non-VA) treatment),, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the South Texas Veterans Health Care System  any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, adjudicate or ensure adjudication of pending claims for service connection and for higher rating-specifically, claims for service connection for diabetic retinopathy and diabetic peripheral neuropathy of the bilateral upper extremities, as well a claim for increased rating for diabetic peripheral neuropathy of the bilateral lower extremities.

If any claim(s) is/are denied, notify the Veteran and his representative of the decision and of the Veteran's appellate rights, and afford them full opportunity to perfect an appeal as to any such claim(s).  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, and after adjudicating the Veteran's current pending claims, arrange for the Veteran to undergo a VA general examination, by an appropriate physician, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each examiner, and each examination report must include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With regard to the evaluation of all service-connected disabilities, the examiner must describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Specifically, the physician should provide comment as to the functional effects of each service-connected disability, as well as the combined functional effects of all service-connected disabilities on the Veteran's ability to perform the mental and/or physical acts requirement for gainful employment.

In addressing the above, the examiner must consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).  

All examination findings, along with complete, clearly-state  rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any other notification and/or development action deemed warranted by the VCAA, adjudicate the claim for a TDIU in light of all pertinent evidence and legal authority.

8.  If the TDIU claim remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




